Citation Nr: 0524911	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to August 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO granted 
service connection for a right shoulder strain, but denied 
the veteran's claim of entitlement to service connection for 
a left shoulder disability.

This Board remanded this case in November 2004.  As will be 
discussed further below, compliance with the November 2004 
Board remand was not sufficient to facilitate current Board 
adjudication of this matter. 

The veteran was afforded a March 2004 hearing before the 
undersigned Veterans Law Judge.  At the time of hearing, the 
veteran presented a signed, written waiver of any objection 
regarding content or timing of notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).  He indicated he had 
discussed this matter with his representative.  Moreover, as 
is detailed in the hearing transcript, the record was held 
open by the undersigned Veterans Law Judge for the purpose of 
allowing more evidence to be submitted.  The Board notes that 
additional evidence was submitted after the hearing with a 
waiver of initial RO consideration.

As was noted in the Board's November 2004 remand of this 
matter, at the March 2004 Board hearing the veteran 
alternatively contended that his current left shoulder 
disability has been permanently worsened secondary to his 
service-connected right shoulder disability, in that he has 
been forced to rely on the use his left arm and shoulder.  
The matter of secondary service connection by aggravation of 
this disability has not been developed for appellate 
consideration and is being referred back to the agency of 
original jurisdiction for appropriate action.  Although this 
matter was referred for appropriate action in November 2004, 
no such action has been taken.  The veteran has the right to 
compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.").

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was remanded by the Board in November 2004 to 
provide the veteran a VA examination and opinion as to the 
nature, etiology, and severity of any current left shoulder 
disability, for the purpose of evaluating his claim of 
entitlement to  service connection for a left shoulder 
disability.  However, notice of the scheduled examination was 
sent to an address that the RO had been notified was 
incorrect when a VCAA notice letter to that address was 
returned to the RO by the post office as not deliverable in 
September 2002.  The first and second digits of the numerical 
portion of the street address had been transposed.  VA 
received notice of the correct address in the veteran's 
January 2003 VA Form 9.  The correct address was used 
thereafter, until the AMC, RO, and VA Medical Center lapsed 
into using the wrong address again after the Board's November 
2004 remand of this case.  The supplemental statement of the 
case (SSOC) was sent to the wrong address by the AMC on May 
12, 2005, and the veteran informed the RO by phone that he 
had moved to an altogether new address on May 13, 2005.  
Notification by the RO that his claim was being returned to 
the Board for disposition was sent to the wrong address in a 
letter dated June 30, 2005. 

Accordingly, it is necessary to remand this appeal to ensure 
that the directions and purpose of the Board's November 2004 
remand are satisfied.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further, the RO, AMC, and VAMC should ensure that 
both the examination notice and any future mailings, 
including a revised SSOC if the claim remains denied, are 
sent to the veteran's current address.

As noted in the prior remand of this case, the veteran 
contends that he has a current left shoulder disability as a 
residual of injuries sustained during service.  Specifically, 
the veteran claims he sustained such injuries while on active 
duty during a motor vehicle accident, and also when he was 
crushed between two boxes while loading a C-130 cargo plane.  
The veteran claims that he injured his left shoulder in 
service at the same time that he sustained the right shoulder 
injury for which he is now service-connected.  He contends 
that his right shoulder was more severely affected at that 
time and that his left shoulder did not develop significant 
symptoms until much later.

While the service medical records (SMRs) show that the 
veteran was treated primarily for an injury to the right 
shoulder, they also show that the veteran was seen once for 
left shoulder pain and on other occasions for symptoms 
affecting the left arm.  Specifically, in June 1997, the 
veteran was seen on separate occasions for decreased left arm 
sensation and left arm tingling.  The assessment was muscle 
strain.  In August 2001, the veteran complained of recurring 
left arm numbness, and was assessed as experiencing whiplash 
syndrome.  Radiology reports of the shoulders, dated in 
December 2000, were normal; no congenital defects were 
observed.  At the time of his June 2001 separation 
examination, the veteran reported that "I am unable to lift 
my left arm above my head due to a shoulder injury [and] I am 
unable to place my left arm behind my back."  The examiner's 
summary and elaboration of the veteran's left arm and 
shoulder complaint was "AC joint orthopathy/impingement 
syndrome - being followed by ortho."

A January 2002 VA examination report recounts the veteran's 
history, and notes that the veteran was being evaluated for a 
claimed bilateral arthritic condition of the shoulders.  X- 
ray reports, which are associated with the examination report 
and reviewed by the examiner, revealed congenital lateral 
down sloping of the acromium of both shoulders.  The 
diagnosis was right shoulder strain and congenital lateral 
downsloping of the acromium on bilateral shoulders.  While 
the diagnosis suggests that the veteran's left shoulder 
disability is congenital, the examiner provides no discussion 
of the etiology of the disorder.  The report does not address 
the inservice complaints and findings and the diagnostic 
impression "AC joint orthopathy/impingment syndrome" at the 
time of the separation examination.  Even assuming that the 
disability is congenital, the report does not discuss whether 
there is superimposed or increased left shoulder pathology as 
the result of injury or disease during service, or whether 
the veteran's current left shoulder problems are entirely due 
to the natural progression of the congenital defect.  

After the hearing, an April 2004 note prepared by the 
veteran's private physician states that the veteran has "left 
shoulder impingement syndrome and the motor vehicle accident 
could have caused it to progress worse."

Since an event or injury was documented in service and there 
is evidence of current disability, a medical examination and 
nexus opinion are necessary to fairly decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  
The January 2002 examination report is inadequate for that 
purpose. 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature, etiology, and severity of any 
current left shoulder disability, for the 
purpose of evaluating the veteran's claim 
of entitlement to service connection for 
a left shoulder disability. The examiner 
should:

(A) First determine if a current 
disability of the left shoulder exists, 
and whether any such disability is due to 
a congenital or developmental defect.  In 
rendering this opinion, the examiner 
should comment on the January 2002 
radiology report finding such 
developmental defects of both shoulders, 
as well as the earlier radiology reports 
contained in the SMRs, dated in June 
2001, that found the shoulders to be 
normal and without congenital defect;

(B) If it is determined that the veteran 
has a congenital defect of the left 
shoulder that results in a current 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any disease or injury 
sustained in service aggravated such 
congenital defect beyond the natural 
progression of the disease;

(C) In the event that veteran is 
otherwise found to have an acquired left 
shoulder disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any existing 
left shoulder disability was incurred in 
or as a result of an injury or disease 
sustained in service; or whether the 
veteran's left shoulder disability has 
been permanently worsened as the result 
of his service-connected right shoulder 
disability, as contemplated by 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet. App. 
439 (1995);

(D) The examiner should review the claims 
file, examine the veteran, and undertake 
any and all clinical tests or studies 
deemed appropriate.  The examiner should 
be asked to report all findings in 
detail, and to provide a rationale for 
all opinions rendered.

2.  The RO should undertake any 
additional development if indicated by 
the examiner's findings and conclusions, 
in conjunction with any notification and 
development necessary as may then be 
required by law.  After any required 
development and/or notification have been 
completed, the RO should take 
adjudicatory action.  

The directions and purpose of this remand 
and the Board's November 2004 remand must 
be satisfied.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Further, the RO, 
AMC, and VAMC should ensure that both the 
examination notice and any future 
mailings, including a revised 
supplemental statement of the case if the 
claim remains denied, are sent to the 
veteran's current address.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


